Citation Nr: 0327309	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  91-46 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for systemic lupus 
erythematosus, to include a rash on the neck, chest, and 
head, and nodes of the body.

2.  Entitlement to an increased (compensable) rating for 
postoperative residuals of removal of a submaxillary gland 
renula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.W., Sr.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1970 to February 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  In a decision of August 1990, the RO determined that 
the veteran had not presented new and material evidence to 
reopen a claim for service connection for systemic lupus 
erythematous which had previously been denied in June 1982.  
The Board remanded the claim for additional development in 
August 1992 and again in May 1995.  In a decision of January 
1998, the Board confirmed the decision by the RO.

The veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2000, the Secretary of Veterans Affairs (Secretary) 
and the veteran, through an attorney, filed a joint motion to 
remand the case to the Board.  That motion was granted by the 
Court later that month.  In August 2001, the Board remanded 
the case to the RO for further actions consistent with the 
joint motion.

In a decision of January 2001, the RO denied entitlement to 
an increased (compensable) rating for a postoperative removal 
of a submaxillary gland renula.  The veteran has perfected an 
appeal of the issue.  In November 2002, the RO determined 
that new and material evidence had been presented to reopen 
the claim for service connection for lupus.  However, the RO 
denied the reopened claim based on consideration of all the 
evidence of record.  The case is now ready for appellate 
review.  The Board notes that the veteran moved and the case 
came under the jurisdiction of the RO in Detroit, Michigan.  

FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  Systemic lupus erythematosus, to include a rash on the 
neck, chest, and head, and nodes of the body, was not present 
during service and was not manifest within a year after 
service.

3.  The postoperative residuals of removal of a submaxillary 
gland renula are not painful and tender, and have not 
resulted in moderate incomplete paralysis of the twelfth 
(hypoglossal) cranial nerve.


CONCLUSIONS OF LAW

1.  Systemic lupus erythematous, to include a rash on the 
neck, chest, and head, and nodes of the body, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  The criteria for a compensable rating for postoperative 
residuals of removal of a submaxillary gland renula are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001 & 2002); 38 C.F.R. §§ 4.31, 
4.124a, Diagnostic Code 8212 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The SOC and SSOCs included summaries of the evidence which 
had been obtained and considered.  The SOC and SSOCs also 
included the requirements which must be met to establish 
service connection or to warrant a higher rating.  The basic 
elements for establishing service connection or an increased 
rating have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The communications, such as letters from the RO dated 
January, March and December 2002, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The SSOC of 
November 2002 included the new laws and regulations which 
pertain to the VA's duties under the VCAA.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records and his VA 
medical treatment records.  The veteran has been afforded 
disability evaluation examinations by the VA.  He has also 
had a hearing.  The Board does not know of any additional 
relevant evidence which has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To Service Connection For Systemic Lupus 
Erythematosus, To 
   Include A Rash On The Neck, Chest, And Head, And Nodes Of 
The Body.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
lupus erythematosus is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Initially, the Board concurs with the decision by the RO that 
new and material evidence has been presented to reopen the 
claim for service connection for lupus erythematosus.  The 
reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  The evidence which was of 
record in June 1982 when the claim was originally denied by 
the RO included the veteran's service medical records, which 
were negative for references to lupus, and post service VA 
treatment records from several years after service which 
contained a diagnosis of lupus but did not contain any 
medical opinion linking lupus to service.  The additional 
evidence presented since that time includes a VA medical 
opinion dated in July 1987 which is to the effect that the 
veteran's lupus was manifest during service.  Such an opinion 
is new and material and provides a basis for reopening the 
claim.  Accordingly, the Board will consider the reopened 
claim on the merits.  

The Board notes that the veteran's service medical records do 
not contain any indication that lupus or a rash were present 
during service.  The service records revealed an impression 
of a left submaxillary gland mucocele in June 1970 and 
treatment for such.  Removal and marsupialization of, ranula, 
partial, floor of mouth in August 1970 was shown by the 
records.  An August 1970 pathological report provided a 
diagnosis of cyst, nonspecific, minor salivary glands, floor 
of mouth.  Chronic inflammation, minor salivary glands, floor 
of mouth was also noted. Follow-up records dated in September 
1970 noted a well-healed ranula removal.  Treatment for a 
recurrence of a cyst and swelling in the left submaxillary 
area was noted in June 1971.  A February 1972 separation 
examination revealed a normal clinical evaluation except for 
a ranula of the left submaxillary gland and surgeries 
therefor.  The Board notes that the veteran has already 
established service connection for that disorder.  Thus, the 
service medical records weigh against the claim for service 
connection for systemic lupus erythematous, to include a rash 
on the neck, chest, and head, and nodes of the body.  

There is also no evidence that systemic lupus erythematosus 
was manifest during the year after separation from service.  
The earliest diagnosis of the disorder was many years after 
service.  Post service records dated in 1982 revealed a 
provisional diagnosis of lupus profundus, with mild swelling 
of the hands, effusion and crepitance of the knees, joint 
pain, and lesions on the chest being noted.  A history of 
symptoms dating to approximately 1972 was indicated.  A 
diagnosis of lupus erythematosus with systemic conversion was 
rendered in March 1982, as well as a diagnosis of lupus 
erythematosus with profundus later being indicated in the 
records.  The fact that the veteran's own account of the 
etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

During a February 1991 personal hearing, the veteran 
testified that, while in service, he developed a rash on 
several parts of his body prior to the initial removal of the 
cyst from his mouth.  He stated that he sought treatment for 
these rashes.  The veteran testified that he was initially 
diagnosed with discoid lupus erythematous (DLE) in 1976 or 
1977.  He testified that at the time he was diagnosed with 
DLE he had symptoms of fatigue, joint pains, and respiratory 
problems which were similar to symptoms experienced in 
service.  The veteran stated that a scar-like lesion on the 
back of his head, which has remained and gradually increased 
in size and severity, initially appeared in service, and that 
he had problems with photosensitivity in service.  He further 
stated that he did not receive treatment for these conditions 
due to the location of his station.  A friend of the veteran, 
present at the personal hearing, testified to noticing small 
lesions on the veteran about three to four months after 
service.  Similarly, a lay statement submitted by a friend in 
August 1989, who knew the veteran both before and after 
service, revealed the assertion that after his return from 
Vietnam, the veteran experienced photosensitivity, and the 
veteran could no longer participate in athletics as before 
service.  The statement also attested to the fact that the 
veteran suffered constant aches and "colds" after discharge 
from service.  

Regarding the contention that the renula or any other symptom 
noted in service was an early manifestation of the lupus 
which was not diagnosed until after service, the Board notes 
that, although the veteran has given his own opinion to this 
effect, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992). 

With respect to medical opinions on this issue, the Board has 
noted that the veteran submitted an opinion which is to the 
effect that the renula noted in service was an early 
manifestation of the lupus.  The VA ENT consultation report 
dated in July 1987 provided an impression of sublingual gland 
left side, probably secondary to lupus.  However, such a 
statement provides little support for the claim.  The Board 
notes that there was no clinical data or other rationale to 
support the opinion; nor was there anything otherwise in the 
record that would give it substance.  Therefore, the opinion 
was essentially unsupported.  See Bloom v. West, 12 Vet. App. 
185 (1999).  A bare conclusory opinion without an explanation 
of the basis for the opinion is not adequate to support the 
claim.  See Miller v. West, 11 Vet. App. 345, 348 (1998). 

Significantly, several other more convincing medical opinions 
are of record and weigh against the claim.  Pursuant to 
August 1992 remand, the veteran was examined by a VA 
specialist in dermatology in October 1992.  On the 
dermatological examination report, the examiner noted that, 
although the veteran fit several of the criteria for SLE, 
additional laboratory tests were required before a final 
diagnostic evaluation could be done.  It was indicated by the 
examiner that the cited tests would be ordered and further 
evaluation of the veteran's disease process performed 
thereafter.  On an October 1992 VA skin examination, the VA 
examiner opined that the veteran's submaxillary cysts are 
unrelated to the veteran's lupus.

Pursuant to a May 1995 remand, additional development of the 
record was again undertaken.  A September 1995 VA examination 
of the skin provided a diagnosis of probable SLE and tinea 
pedis.  A December 1995 VA examination of the skin listed a 
diagnosis of arthritis, and a December 1996 examination of 
the mouth and throat provided an opinion that the veteran's 
service-connected postoperative removal of submaxillary gland 
scar tissue, left side, is unrelated to lupus.  Thereafter, 
the RO requested a clarifying opinion in June of 1997 of the 
findings of the above VA examinations. Specifically, the RO 
requested that the VA examiner explain and clarify whether 
the evidence is sufficient for a diagnosis of SLE, and if so, 
whether symptoms exhibited in service were early 
manifestations of SLE.  A VA medical opinion was subsequently 
provided in June 1997 (mistakenly dated in June 1995) which 
confirmed the finding of SLE, diagnosed in 1983, yet 
determined that the veteran's diagnosis of SLE is unrelated 
to any inservice findings, based upon a review of the 
veteran's entire record, including service medical records.

While a July 1987 ENT consultation provided a diagnosis of a 
sublingual gland, left side, probably related to lupus, VA 
examinations in October 1992 and December 1996 definitively 
concluded that submaxillary cysts are unrelated to lupus.  
The Board finds that these VA opinions are credible as they 
were based on examination of the veteran and consideration of 
his full medical history.  The June 1997 medical opinion 
opined that the veteran's SLE was not incurred in service, 
based upon a review of the entire record.  Therefore, the 
Board finds that the 1987 opinion is less probative.  For the 
foregoing reasons, the Board finds that the preponderance of 
the evidence shows that systemic lupus erythematosus was not 
present until many years after service, and is not related to 
his period of service.  Accordingly, the Board concludes that 
lupus erythematosus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.

II.  Entitlement To An Increased (Compensable) Rating For 
Postoperative
 Residuals Of Removal Of A Submaxillary Gland Renula.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Under Diagnostic Code 7804, as applied by the RO, a 10 
percent rating may be assigned if the scar is painful and 
tender on objective examination.  That diagnostic code was 
recently revised and now provides simply that a 10 percent 
rating is warranted if a superficial scar is painful on 
examination.  The Board notes that this change is minor in 
degree.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran's disability may also be rated under  Diagnostic 
Code 8212.  This code pertains to paralysis of the twelfth 
(hypoglossal) cranial nerve.  The hypoglossal nerve passes 
through the hypoglossal canal to the tongue.  It's modality 
is motor.  See Dorland's Illustrated Medical Dictionary, 27th 
edition, p. 1121 (1988).  

Evaluations under Diagnostic Code 8212 are dependent upon the 
relevant degree of loss of motor function of the tongue.  A 
10 percent rating is warranted if there is moderate 
incomplete paralysis.  A 30 percent evaluation under this 
code is warranted for severe incomplete paralysis, and a 50 
percent rating contemplates complete paralysis.

A note associated with 38 C.F.R. § 4.124a states that the 
term ``incomplete paralysis,'' with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The report of a mouth and throat examination conducted by the 
VA in December 1996 shows that the veteran gave a history of 
having a growth on the floor of his mouth.  A biopsy in 
January 1996 showed squamous mucosa of the salivary gland 
with congestion.  He had laser treatment in April 1996.  His 
condition was sometimes called a ranula which was a cystic 
tumor beneath the tongue due to obstruction and dilation of 
the sublingual or submaxillary gland.  It was not cancerous.  
The veteran now complained of occasional swelling of the 
salivary gland after eating, and slight numbness of the left 
side of the tongue.  Examination showed an external scar of 
the skin of the left side of the face and neck.  The 
oropharynx was normal and the tongue was normal with no 
scarring.  The impression was postoperative removal of 
submaxillary gland scar tissue, left side.  

The report of an examination conducted by the VA in July 2000 
shows that the veteran reported that he had partial removal 
of submaxillary gland on the left five times, most recently 
in 1996.  He had no complaints referable to the pharynx.  On 
physical examination, the oropharynx appeared normal.  The 
submaxillary gland was still palpable, but it was not tender.  
The pertinent impression was postoperative surgical partial 
removal left submaxillary gland.  

The veteran's VA medical treatment records have been 
obtained, but generally do not contain any references to any 
problems or symptoms related to the postoperative residuals 
of removal of a submaxillary gland renula.  A June 1996 VA 
ENT record shows that the veteran complained of numbness of 
the left floor of the mouth.  On examination, the left floor 
of the mouth was well healed.  The assessment was that he was 
doing well.  Although a record dated in August 1999 shows 
that the veteran complained of numbness along the left side 
of his mouth and tongue since surgery, he had no complaints 
of hoarseness, difficulty swallowing, facial weakness or 
difficulty in articulation.  On examination, the 
submandibular glands were without masses.  There was no 
facial weakness and no deviation of the tongue.  There was 
asymmetric sensation over the face, with the left side less 
sensitive than the right side.  The assessment was status 
post ranula resection 4/96 - well healed.  The plan was to 
have the veteran return in six months for a follow up.  

After reviewing all of the evidence of record, the Board 
finds that the surgical scar is not painful or tender.  The 
VA examinations have indicated that the surgical scar itself 
is not productive of pain or tenderness.  In addition, the 
Board finds that the residuals have not resulted in moderate 
incomplete paralysis.  The evidence reflects that there is no 
impairment other than a partial sensory loss.  As was 
discussed above, a note associated with 38 C.F.R. § 4.124a 
provides that when the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  In the present case, the Board finds that the 
disorder more nearly approximates mild impairment as the 
sensory loss affects only a small area.  In addition, there 
is no objective evidence of impairment of the functions of 
the tongue in speaking or in eating.  Although the veteran 
complained of such impairment in a written statement of 
January 14, 2002, the complaints are contradicted by the more 
objective medical evidence which is of record.  In this 
regard, the VA treatment record dated in August 1999 shows 
that the veteran had no complaints of hoarseness, difficulty 
swallowing, facial weakness or difficulty in articulation.  
The disorder also is not productive of neuralgia type pain.  
Accordingly, the Board concludes that the criteria for a 
compensable rating for postoperative residuals of removal of 
a submaxillary gland renula are not met.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  

The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Board notes that 
the veteran is unemployed.  However, he has not presented any 
objective evidence to show that the postoperative residuals 
of removal of a submaxillary gland renula ever prevented him 
from completing his job tasks, nor has he presented any 
evidence that he lost time from work due to the disorder.  In 
light of this, the Board concludes that any interference with 
employment ability due to the disorder does not rise to the 
degree that it would be considered "marked".  In summary, 
the Board does not find that the veteran's case is outside 
the norm so as to warrant consideration of the assignment of 
an extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

1.  Entitlement to service connection for systemic lupus 
erythematosus, to include a rash on the neck, chest, and 
head, and nodes of the body is denied.

2.  Entitlement to an increased (compensable) rating for 
postoperative residuals of removal of a submaxillary gland 
renula is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

